FILED
                             NOT FOR PUBLICATION                            MAR 25 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ALFRED EUGENE SHALLOWHORN,                       No. 12-16310

               Plaintiff - Appellant,            D.C. No. 1:11-cv-00305-GBC

  v.
                                                 MEMORANDUM *
P.J. GONZALEZ; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Eastern District of California
                    Gerald B. Cohn, Magistrate Judge, Presiding **

                             Submitted March 12, 2013 ***

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       California state prisoner Alfred Eugene Shallowhorn appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging First,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            Shallowhorn consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).

       ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Eighth, and Fourteenth Amendment violations. We have jurisdiction under 28

U.S.C. § 1291. We review de novo the dismissal of an action for failure to state a

claim under both 28 U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.

2000), and 28 U.S.C. § 1915(e)(2), Barren v. Harrington, 152 F.3d 1193, 1194

(9th Cir. 1998) (order). We affirm.

      The district court properly dismissed Shallowhorn’s retaliation claim

because Shallowhorn failed to allege facts sufficient to show that defendants’

alleged delay in releasing him from administrative segregation pending a

classification review was retaliatory in nature and failed to advance a valid

penological goal. See Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005)

(discussing elements of retaliation claim in the prison context).

      The district court properly dismissed Shallowhorn’s due process claim

because, even assuming that his three-month administrative segregation implicated

a protected liberty interest, Shallowhorn failed to allege facts sufficient to show

that he was denied the process he was due. See Serrano v. Francis, 345 F.3d 1071,

1077-78 (9th Cir. 2003) (discussing due process owed to inmate facing disciplinary

action that implicates a protected liberty interest). Moreover, there is no

constitutional right to a particular grievance process. See Ramirez v. Galaza, 334

F.3d 850, 860 (9th Cir. 2003) (prisoners lack constitutional entitlement to a


                                           2                                     12-16310
specific prison grievance system).

      The district court properly dismissed Shallowhorn’s Eighth Amendment

claim because Shallowhorn failed to allege that there was an objectively serious

risk of harm to his health related to placement in administrative segregation or that

defendants subjectively acted with a sufficiently culpable state of mind in ignoring

such a risk. See Farmer v. Brennan, 511 U.S. 825, 834, 837 (1994); see also

Norwood v. Vance, 591 F.3d 1062, 1070 (9th Cir. 2010) (short-term, temporary

deprivations of exercise without medical effects are not sufficiently serious to

support an Eighth Amendment claim).

      AFFIRMED.




                                          3                                    12-16310